Citation Nr: 0303182	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  98-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from November 1969 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Cheyenne, Wyoming Regional Office (RO).  

The Board remanded this matter in August 2000 for further 
development.  Specifically, the RO was requested to conduct a 
complete search for the veteran's service personnel and 
medical records.  The Board is satisfied that all requested 
development has been accomplished and that no further 
development in this respect is needed for an equitable 
adjudication of the matter on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2.  No service records or independent evidence has been 
submitted to verify the veteran's claimed inservice 
stressors.  

CONCLUSION OF LAW

The veteran's PTSD was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in May 1998 and December 2001; the statement 
of the case (SOC) dated in August 1998; the Board remand in 
August 2000; the letter regarding the VCAA in April 2001, and 
the supplemental statement of the case (SSOC) dated in 
December 2001, the RO provided the veteran with the 
applicable law and regulations and gave adequate notice as to 
the evidence needed to substantiate his claims.  In addition, 
the VCAA letter explained the notice and duty to assist 
provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  Thus, the Board is 
satisfied that the RO has provided all notice as required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, VA treatment records, and has searched 
for service records as requested in the prior remand.  The 
veteran has not authorized VA to obtain any additional 
private evidence.  The Board finds that the duty to assist 
the veteran with the development of his claim is satisfied.  
38 U.S.C.A. § 5103A (West 2002).  

Analysis

The veteran contends that he is entitled to service 
connection for PTSD based on two traumatic incidents that 
occurred while in service: 1) that he was attacked by two 
fellow servicemen, which ended in a court-martial of the two 
servicemen; and 2) that he witnessed an accident in which 
several were injured or killed.  He claims that sometime in 
1971 in Tianen Bay, Vietnam, he witnessed an accident 
involving two jeeps that had been in a race.  The veteran 
reported that there were six people injured or killed, none 
of whom he knew personally.  When the veteran stopped to 
assist the injured, he inadvertently backed up and ran over 
one of the persons, who then incurred massive head trauma.  
The veteran further reported that during service he was not 
so occupied with either incident, but that in 1994 when he 
lost his own son in a motor vehicle accident, he recalled the 
accident in service and began to develop depression and other 
related symptoms that continue today.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Direct service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in-service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); see also Moreau v. Brown, 9 Vet. App. 389 (1996).  

In this case, there is no question that the veteran has been 
diagnosed with PTSD as documented in various VA outpatient 
records and most recently on examination in March 1998.  The 
sole remaining issue, therefore, is whether there is credible 
supporting evidence that his claimed inservice stressors 
occurred.  As noted above, the veteran does not claim that 
his inservice stressors are due to combat; rather, he asserts 
that his stressors involved an attack by two other servicemen 
and the witnessing of an accident that resulted in injury and 
death while stationed in Vietnam.  As noted above, the Board 
remanded this matter in August 2000 for development to 
include searches for evidence to verify the veteran's 
reported stressors and to located the veteran's service 
medical records.  

The Board points out here that the RO undertook extensive 
efforts to search for pertinent service records and service 
medical records to substantiate the veteran's claimed 
inservice stressors.  While Form DD214 indicates that the 
veteran was in Vietnam during service, and earned the 
National Defense Service Medal, the Vietnam Service Medal 
with 2BSS, and the Vietnam Campaign Medal with device, there 
are no records to corroborate the veteran's contended 
inservice stressors.  Beginning with development efforts 
dated in April 1998, the RO contacted the following centers 
and organizations, often on more than one occasion in an 
attempt to verify the veteran's claimed inservice stressors: 
U. S. Army Services Center Research of Unit Records 
(USASCRUR), National Personnel Records Center (NPRC), U. S. 
Army Crime Records Center, National Archives and Records 
Administration (NARA), Department of the Army, U. S. Army 
Judiciary, and U. S. Marine Corps Historical Center.  
Nonetheless, none of the attempts produced verification of 
the veteran's claimed stressors.  Overall, nothing was 
produced to substantiate attacks by two servicemen and court-
martial proceedings, or the occurrence of a jeep accident 
that resulted in injury and death.  

A response dated in December 1998 from NPRC indicated that a 
search for the veteran's service medical records was 
unsuccessful.  In a response from the U. S. Army Crime 
Records Center dated in March 1999, it is noted that a search 
of the relevant files produced no results.  A response from 
NARA in June 1999 related to a search for morning reports was 
negative for any pertinent documents.  In February and August 
1999 letters from the Department of the Army, U. S. Army 
Judiciary, the deputy clerk of the court stated that there 
were no records in their domain that pertained to the veteran 
and the purported incidents in service.  Also in an August 
1999 letter from the USASCRUR, the director stated that 
further information was needed to provide a casualty 
research.  In a July 2001 letter from the Modern Military 
Records Textual Archives Services Division, it is noted that 
no records for the particular unit and battalion were 
located, but an accident report was provided.  However, the 
accident report dated in March 1971 related to an incident 
other than what the veteran had reported.  

Further, in a response from USASCRUR dated in September 2001, 
an extract from an Operational Report-Lessons Learned (OR-LL) 
submitted by the 59th Field Service Company for the stated 
time period indicated that the unit's mission included 
operating field laundry services, running a bakery, and 
conducting graves registration operations from Cam Ranh Bay.  
It was also noted that unit elements performed search and 
recovery missions when two aircraft collided around Cam Ranh 
Bay during November 1970.  However, USASCRUR stated that 
there was no mention of a jeep accident in the records.  Also 
enclosed were extracts from OR-LL from the 1st Supply and 
Service Battalion and the 54th General Support Group for the 
stated time period.  The 59th Field Service Company was 
assigned to those units during the veteran's tour of duty; 
however, such records did not mention a jeep accident.  Daily 
staff journals were also provided, but those records also did 
not mention any jeep accident.  

Moreover, in a letter dated in February 2001, the RO 
attempted to contact one of the named witnesses to verify the 
veteran's allegations of the inservice accident, but had no 
response.  The veteran himself furnished a yearbook from the 
U. S. Army Training Center that contained pictures of the 
veteran, but nothing was provided to support a relationship 
between his diagnosis of PTSD and an incident in service.  
Finally, a letter dated in August 2002 from the U. S. Army 
Crime Records Center disclosed that based on the information 
provided, no records were found.  

Thus, in light of the above, the Board concludes that the 
evidence of record does not establish stressful experiences 
coincident with the veteran's period of service.  Multiple 
attempts to verify the claimed inservice stressors only 
produced negative results.  Overall, the veteran has not 
produced any credible corroborating and supporting evidence 
of his claimed inservice stressors.  Cohen v. Brown, 10 Vet. 
App. at 128; Moreau v. Brown, 9 Vet. App. at 389, 395.  The 
Board notes that such corroboration may be by service records 
or other satisfactory evidence.  See Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  However, as pointed herein, and as 
clearly evidenced by the record, there are no service records 
or satisfactory evidence otherwise to corroborate any of the 
veteran's allegations concerning a relationship between his 
post-service diagnosis of PTSD and inservice stressors.  
Thus, in this respect, the veteran's service connection claim 
must fail.  

Overall, there simply are no service records or independent 
evidence to verify a service stressor.  The Board therefore 
concludes that there is a preponderance of evidence against 
the claim for service connection for PTSD.  The benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

